Title: To Thomas Jefferson from Henry Dearborn, 23 June 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            June 23d. 1807
                        
                        On the 30th. of March I wrote to Mr. Dunbar & on the lt. of Aprill to Mr. Freeman, informing them of the
                            want of funds for prosicuting the exploring voyage up the Arkansas, and of your determination for suspending the
                            expedition for the present years, and I requested Freeman to undertake the survey of the lands, and the reusing the lines,
                            according to treaties with the Cherokees & Chickasaws; but from a letter recieved from Mr. Dunbar dated the 12th. of
                            May, it appears that my letters above referred to, had not been received, and I have directed duplicates to be forwarded.
                            Your st.
                        
                            H. Dearborn
                            
                        
                    